DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Response to Amendment
Applicant's amendment dated June 30, 2021 has been entered.  Claims 1, 5, and 7-20 have been amended

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: a system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and 
    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to execute code and generate a quote. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a memory and a processor. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-9 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-9 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-9 do not set forth further additional elements. Considered both individually and as a whole, claims 2-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 

Claims 10-20 are parallel, i.e. recite similar concepts and elements, to claims 1-9, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viehweger et al., US PG Pub 2014/0006232 A1 (hereafter “Viehweger”), previously cited.

Regarding claim 1, Viehweger discloses a system, comprising: 
a memory that stores computer executable components (¶0009); 
a processor, operably coupled to the memory, and that executes computer executable components stored in the memory (¶0081), wherein the computer executable components comprise: 

a mapping component that maps external data into the data model (¶¶0095-0105); 
a solution component that generates an executable code for template specification based on the data model, one or more business rules and a first code template, wherein the executable code comprises code to generate a user interface (¶¶0009-0014, 0052-0056, and 0201-0208); and 
a deployment component that executes the executable code and builds the execution environment based on executing the executable code (¶¶0055, 0058-0060, 0076, 0088, and 0096).

Regarding claim 2, Viehweger discloses the system of claim 1, wherein the modeling component also uses tags to annotate the data model (¶¶0130-0142).

Regarding claim 3, Viehweger discloses the system of claim 1, wherein the mapping component also specifies the external data to be mapped into the data model (¶¶0007 and 0055-0058).

Regarding claim 4, Viehweger discloses the system of claim 1, wherein the mapping component uses extract, transform, load (ETL) rules written in user interface (UI) using controlled template rule language that allows auto-complete and syntax checking from the data model (¶¶0083, 0092-0096, and 0102).

Regarding claim 5, Viehweger discloses the system of claim 4, further comprising a rule making component that generates the one or more business rules in the UI using controlled template rule language that allows provides auto-complete and syntax checking from the data model (¶¶0009-0014, 0052-0056, 0083, 0092-0096, and 0201-0208).

Regarding claim 6, Viehweger discloses the system of claim 5, further comprising a scheduling component that schedules execution of the one or more business rules (¶0061).

Regarding claim 7, Viehweger discloses the system of claim 1, wherein the executable code that is generated for template specification based on the data model and the first code template is an executable code or a second code template, and wherein the executable code comprises code to generate one or more containers (¶¶0052-0054, 0089-0099, 0201-0208, and 0220-0222).

Regarding claims 10-15, all of the limitations in claims 10-15 are closely parallel to the limitations of system claims 1-7, analyzed above, and are rejected on the same bases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viehweger in view of Gray, US PG Pub 2019/0325044 A1 (hereafter “Gray”), previously cited.

Regarding claim 8, Viehweger teaches the system of claim 1, further comprising a wherein the deployment component further executes the executable code for the template specification (¶¶0055, 0058-0060, 0076, 0088, and 0096), but does not teach and wherein the deployment of the executable code is in a cloud environment.
Gray teaches a relational distributed ledger for smart contracts including the known technique wherein the deployment of the executable code is in a cloud environment (¶¶0018 and 0046). It would 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gray, the results of the combination were predictable.

Regarding claim 9, Viehweger in view of Gray teaches the system of claim 8, wherein the deployment component further executes the executable code on blockchain (Gray ¶¶0040-0045). 

Regarding claims 16-20, all of the limitations in claims 16-20 are closely parallel to the limitations of system claims 8-9, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the §101 rejection, the examiner disagrees.  Applicant does not explain why the highlighted elements constitute significantly more than the abstract idea.  The claims recite generic computer hardware at a high level, a processor and memory, which uses software to execute code in a particular environment and does not integrate the abstract idea into a practical application.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jitkoff et al., US PG Pub 2012/0136756 A1, teaches on-demand auto-fill.
Non-patent literature Hu, Wen, Zhipeng Fan, and Ye Gao. IT Professional 21.5 (2019): 33-38, teaches research on smart contract optimization method on blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625